Title: From Alexander Hamilton to James McHenry, [29] July 1799
From: Hamilton, Alexander
To: McHenry, James


Private
New York July [29] 1799
Dear Sir

I return you enclosed your draft of a letter dated the 25 instant to the several contractors &c with a paragraph at foot which is submitted to be added for reasons that itself will announce.
The doubts you mention are natural. They had occurred to my mind. But considering that the Public is entirely free as to the stationing of the troops, I think that both in candour and good policy the measure may be pursued.

I hesitate whether the invitation ought to extend to the Contractors for Massachusettes. Their price is as low as it can well be. The position heretofore intended for three Regiments is in Massachusettes, and it seems just that the moderation of the contractors there should be rewarded by the enjoyment of the advantage. The competition of Connecticut New York & New Jersey may be excited with a view to the three regiments, which were intended to be placed in the vicinity of Brunswick.
With great regard   Yrs. truly
A H
Js McHenry Es
